                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


HILDRED MANUEL LYLES, JR.          )
              Plaintiff,           )
                                   )
v.                                 )               JUDGMENT
                                   )               5:19-CV-459-FL
NORWOOD TILLERY, JR., SANDRA       )
JANE HAIRSTON, JAMES R.            )
WOODALL, JR, RICHARD ALLEN         )
BADDOUR, KATY POOLE, Administrator )
DANNY SAFRIT, Administrator, JAMES )
VAUGHAN, Superintendent, ERIK      )
HOOKS, Secretary NCDPS, KENNETH    )
E. LASSITER, Director              )
                   Defendants.     )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Memorandum and Recommendation of the United States Magistrate Judge, to
which objection was filed.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 14, 2020, and for the reasons set forth more specifically therein, that this action is
DISMISSED.

This Judgment Filed and Entered on April 14, 2020, and Copies To:
Hildred Manuel Lyles, Jr. (via U.S. Mail) 0251566, Scotland Correctional Institution, 22385
McGirts Bridge Road, Laurinburg, NC 28353

April 14, 2020                      PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
